     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 1 of 31 Page ID
                                      #:2012


 1     ARNOLD & PORTER KAYE SCHOLER LLP
 2     John C. Ulin (SBN 165524)
       john.ulin@arnoldporter.com
 3     Oscar Ramallo (SBN 241487)
 4     oscar.ramallo@arnoldporter.com
       Vanessa Adriance (SBN 247464)
 5     vanessa.adriance@arnoldporter.com
 6
       777 South Figueroa Street, 44th Floor
 7     Los Angeles, CA 90017
 8     T: (213) 243-4000
       F: (213) 243-4199
 9
10     Attorneys for Plaintiff
       Claudia Sarahi Rueda Vidal
11
12
13                         UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA

15     CLAUDIA SARAHI RUEDA VIDAL,                   No. 2:18-cv-09276-DMG (PLAx)
16
                         Plaintiff,                  PLAINTIFF CLAUDIA RUEDA’S
17                                                   SEPARATE STATEMENT OF
18            vs.                                    DISPUTED FACTS IN
                                                     OPPOSITION TO AGENCY
19     U.S. DEPARTMENT OF HOMELAND                   DEFENDANTS’ MOTION FOR
20     SECURITY; et al.,                             SUMMARY JUDGMENT
21                       Defendants.                 Judge: Hon. Dolly M. Gee
22                                                   Courtroom: 8C
                                                     Hearing: June 12, 2020
23                                                   Time: 2:00 p.m.
24
25
26
27
28
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 2 of 31 Page ID
                                      #:2013


 1
       Defendants’ Purportedly Undisputed Fact           Plaintiff’s Disputed Facts and
 2                                                       Supporting Evidence
 3     1.   Ms. Rueda was born in Mexico and             Undisputed.
       brought to the United States at the age of six.
 4
       CAR 0092 (Declaration of Claudia Sarahi
 5     Rueda Vidal in support of DACA request,
 6     June 9, 2017) [Certified Administrative
       Record (“CAR”) 92, 0079-80]; id. at 0325
 7     (Notice to Appear, May 18, 2017).
 8     2.     Ms. Rueda lived with, and was              Disputed.
 9     financially dependent on, her parents at the      The cited evidence states Rueda’s
       time of the raid on her home and her mother’s     mother’s wages supported her and that
10     arrest on April 24, 2017.                         she paid for her education with the
11     CAR 0079, 0092.                                   help of her mother. The cited
12                                                       evidence does not state she was
                                                         financially dependent on her father.
13
                                                         CAR 0079, 0092.
14
       3.     Ms. Rueda was detained by Border           Undisputed.
15     Patrol (“BP”) officers on May 18, 2017.
16     CAR 0394 (RAG attachment - EARM report
       of Border Patrol Narrative).
17
       4.    The BP agents issued Ms. Rueda a            Undisputed.
18     Notice to Appear (“NTA”) on May 18, 2017,
19     indicating the Department of Homeland
       Security’s (“DHS”) intention to begin
20     removal proceedings.
21     CAR 325-26, see supra, Fact #2.
22     5.    Ms. Rueda was released from detention Undisputed.
23     on June 9, 2017.
       CAR 0079, see supra, Fact #1.
24
25
26
27
28
                                               1
                          RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 3 of 31 Page ID
                                      #:2014


 1
       Defendants’ Purportedly Undisputed Fact         Plaintiff’s Disputed Facts and
 2                                                     Supporting Evidence
 3     6.    Ms. Rueda filed a DACA request on         Undisputed that Rueda filed a DACA
       June 19, 2017.                                  request in June 2017.
 4
       CAR 0021-108 (DACA Request).                    The envelope is dated June 16, 2017.
 5                                                     CAR 0108.
 6                                                     The date on the signature of the
7`                                                     application is June 9, 2017. CAR
                                                       0022.
 8
 9
       7.     In a sworn declaration in support of her Undisputed.
10     DACA request, Ms. Rueda stated that she
       “learned my mom was being taken into
11
       immigration custody. . . . Immediately I
12     contacted groups and lawyers and publicly
       started calling for Border Patrol to release my
13
       mom.”
14
       CAR 0079, see supra, Fact #1.
15     8.     Ms. Rueda also stated in her            Undisputed.
16     declaration: “In 2012 and in 2015, I was
       arrested for participating in civil
17     disobediences in Los Angeles. They were
18     both part of nonviolent peaceful protests. The
       cases against me were dismissed. In one of
19     them, charges were not even filed.”
20     CAR 0079, see supra, Fact #1; see also id. at
21     0107 (DACA Request) (restating the same),
       0153 (Memorandum of the Immigration
22     Judge, July 28, 2017), 179 (restating the
23     same).
24
25
26
27
28
                                                 2
                              RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 4 of 31 Page ID
                                      #:2015


 1
       Defendants’ Purportedly Undisputed Fact        Plaintiff’s Disputed Facts and
 2                                                    Supporting Evidence
 3     9.     Between June 29, 2017, and October 19, Undisputed.
       2017, numerous email communications were
 4
       exchanged between supervisory Border Patrol
 5     agents, the USCIS California Service Center
       (“CSC”) Background Check Unit (“BCU”)—
 6
       responsible for adjudicating Ms. Rueda’s
7`     DACA request, and USCIS HQ Service Center
       Operations (“SCOPS”)—responsible for
 8
       consultations with the BCU on certain DACA
 9     decisions.1
10     See CAR 0117-22, 0336-37, (email
       correspondence).
11
       10. The substance of these                     Disputed.
12     communications focus on Ms. Rueda’s            The communications do not reference
13     suspected affiliation with her parents’        the alleged TCO. CAR 0117-22,
       Transnational Criminal Organization            0336-37.
14     (“TCO”), and there is no mention of protest
15     activity.                                      Rather, in these communications,
                                                      Border Patrol encourages rejection of
16     CAR 0117-22, 0336-37, see supra, Fact #9.      Rueda’s DACA during the same
17                                                    period of time that Rueda’s protest
                                                      against Defendants was widely
18                                                    publicized in the news media and
19                                                    social media. Dkt. No. 67-4, Exs. 5-
                                                      53; Dkt. No. 67-3, ¶ 14.
20
21
22
23
24
25
       1
26       As in this case, “In instances where an individual is unable to establish he or she
       warrants a favorable exercise of prosecutorial discretion under this process, and no
27     other checkbox applies except ‘You have not established that you warrant a favorable
       exercise of prosecutorial discretion,’ supervisors must refer the case to HQSCOPS
28     through the normal chain of command.” DACA SOP at 106.
                                                   3
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 5 of 31 Page ID
                                      #:2016


 1
       Defendants’ Purportedly Undisputed Fact       Plaintiff’s Disputed Facts and
 2                                                   Supporting Evidence
 3     11. On August 17, 2017, the BCU               Undisputed.
       adjudicator submitted a Request for
 4
       Adjudicative Guidance (“RAG”) to SCOPS,
 5     explaining the facts of the TCO.
 6     CAR 0123-24 (RAG, August 17, 2017).
7`     12. SCOPS concurred with the adjudicator      Disputed.
       that Ms. Rueda’s DACA request warranted a     SCOPS stated that “there is no
 8     discretionary denial based on her suspected   evidence the requestor has ever been
 9     affiliation with the TCO.                     directly involved in her parents’ TCO
10     CAR 0392 (RAG with HQ Service Center          operation.” CAR 0392.
       Operations (SCOPS) response).                 SCOPS stated that “CBP classifies her
11
                                                     as an associate to the Rueda TCO by
12                                                   virtue of familial relation in [redacted]
                                                     ….” Thus, SOCPS restated that CBP
13
                                                     deems Rueda an associate by virtue of
14                                                   familial relationship, not that an actual
15                                                   affiliation was suspected. CAR 0392.
                                                     SCOPS stated the basis of the denial
16
                                                     that Rueda was “likely … aware of her
17                                                   parents’ criminal activities,” not any
                                                     affiliation with a TCO. CAR 0392.
18
       13. The SCOPS analysis stated: “Although Undisputed.
19     there is no evidence the requestor has ever
20     been directly involved in her parents’ TCO
       operation, she has lived with them into
21     adulthood. CBP encountered her at two
22     different stash houses targeted in their
       investigation. CBP classifies her as an
23     associate to the Rueda TCO by virtue of
24     familial relation in [redacted].”
25     CAR 0392, see supra, Fact #12.
26
27
28
                                               4
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 6 of 31 Page ID
                                      #:2017


 1
       Defendants’ Purportedly Undisputed Fact        Plaintiff’s Disputed Facts and
 2                                                    Supporting Evidence
 3     14. On October 4, 2017, the BCU                Undisputed.
       adjudicator conducted a routine Deconfliction
 4
       check as part of the background check process.
 5     CAR 0125-27 (Deconfliction Report and
 6     fingerprint check information, October 4,
       2017); see DACA SOP at 37.
7`
       15. The Deconfliction report stated:           Undisputed.
 8     “According to Dwain Holmes, Supervisory
 9     Border Patrol Agent of San Diego Sector
       Prosecution, the subject's parents head a
10     Transnational Criminal Organization (TCO)
11     smuggling narcotics across the border with
       Mexico.”
12
       CAR 0126, see supra, Fact #14.
13
       16. The report also stated that BP agents     Undisputed.
14     had arrested Ms. Rueda’s parents at a home in
15     Los Angeles, where they also seized
       $630,000 and 15 pounds of cocaine.2
16
       CAR 0126, see supra, Fact #14.
17     17. The Deconfliction report also noted         Undisputed.
18     that Ms. Rueda “arrived at the scene during
       the arrest” and that she had listed the address
19     of that home as her residence from January 2,
20     2001 to April 1, 2017 on her DACA request.
21     CAR 0126, see supra, Fact #14.
22
23
24
25
26     2
        A Border Patrol Narrative report actually describes seizing “15 kilogram-sized
27     packages” of cocaine, equivalent to approximately 33 pounds. Id. at 0393. A second
       Border Patrol Report of Investigation states “33 pounds of cocaine” were seized. Id.
28     at 380.
                                                  5
                              RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 7 of 31 Page ID
                                      #:2018


 1
       Defendants’ Purportedly Undisputed Fact          Plaintiff’s Disputed Facts and
 2                                                      Supporting Evidence
 3     18. Ms. Rueda’s sworn statement stated           Undisputed.
       she was still living at the address on the day
 4
       of the raid, April 24, 2017.
 5     CAR 0092, see supra, Fact #1; see also id. at
 6     0181 (Respondent Rueda’s Brief and Exhibit
       List in Support of Custody Redetermination,
7`     June 7, 2017)
 8     19. The Deconfliction report also stated         Undisputed that the Deconfliction
 9     that, on May 18, 2017, BP agents “traveled to    reports so states.
       Los Angeles, California to search for specific   Disputed that Border Patrol agents
10     targets associated with the Rueda TCO” and       went searching for specific targets
11     encountered Ms. Rueda at a second house          associated with the Rueda TCO.
       affiliated with the TCO.                         Rather, Border Patrol Agents traveled
12
       CAR 0126, see supra, Fact #14.                   to Los Angeles to the residence for the
13                                                      specific purpose of arresting Rueda for
14                                                      her undocumented status. Dkt. No 67-
                                                        3, ¶ 9 (three unmarked cars
15                                                      surrounded Rueda on all sides; asked
16                                                      Rueda her name; said “that’s her”; an
                                                        arrested no other individual); CAR
17                                                      0398 (indicating Border Patrol
18                                                      surveilled Rueda’s residence arrested
                                                        her and no other person when she
19                                                      exited the house); CAR 0344 (the
20                                                      basis of Rueda’s arrest was “for being
                                                        illegally present in the united States”).
21
22
23
24
25
26
27
28
                                                   6
                               RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 8 of 31 Page ID
                                      #:2019


 1
       Defendants’ Purportedly Undisputed Fact           Plaintiff’s Disputed Facts and
 2                                                       Supporting Evidence
 3     20. Lastly, the report stated that “Affiliation   Undisputed that the report contains
       with drug trafficking organization is an EPS      these words.
 4
       [Egregious Public Safety] concern under PM        Disputed that Rueda’s DACA
 5     602-0050 (11/07/2011) and will affect DACA        application was rejected because she
       eligibility.”3                                    was an Egregious Public Safety
 6
        CAR 0126, see supra, Fact #14.                   Concern.
7`
                                                         Defendants ultimately determined
 8                                                       there was “no evidence” Rueda
 9                                                       participated in any drug trafficking
                                                         organization. CAR 0123-24.
10
                                                         Under the DACA SOP, a denial based
11                                                       on public safety concerns would have
12                                                       contained the language, “you do not
                                                         warrant a favorable exercise of
13                                                       prosecutorial discretion because of
14                                                       public safety concerns.” Dkt. No. 67-
                                                         4, at 28, 32.
15
                                                         Rueda’s DACA denial did not contain
16                                                       such language. CAR 0109.
17     21. However, the report concluded that an
       EPS referral to ICE was not necessary since
18
       Ms. Rueda was already in removal                  Undisputed.
19     proceedings.
20     CAR 0126, see supra, Fact #14.
21     22. USCIS denied Ms. Rueda’s DACA                 Undisputed.
       request on October 19, 2017, stating “You
22     have not established that you warrant a
23     favorable exercise of prosecutorial
       discretion.”
24
       CAR 0114-15, DACA Denial Notice,
25     October 19, 2017.
26     3
        The DACA SOP provides guidance for handling EPS cases pursuant to the USCIS
27     Memorandum: Revised Guidance for the Referral of Cases and Issuance of Notices to
       Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens, (“2011 NTA
28     Memo”), dated Nov. 7, 2011. See DACA SOP at 92-93 and Appendix B.
                                             7
                              RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
     Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 9 of 31 Page ID
                                      #:2020


 1
                                  Rueda’s Additional Material Facts
 2     Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                      Supporting Evidence.
 4     23. A DACA recipient is eligible for work
       authorization during the period of deferred
 5     action.
 6     Claudia Rueda’s Request For Judicial Notice
 7     In Support of Her Opposition to Plaintiffs’
       Motion for Summary Judgment (“RJN”) at
 8     Ex. 1.
 9     24. A DACA recipient may apply for a
10     Social Security Number.

11     RJN Ex. 2.
       25. A DACA recipient is also considered
12
       “lawfully present” for purposes of the
13     inadmissibility bar in 8 U.S.C. §
       1182(a)(9)(B)(i).
14
       RJN Ex. 1. Q. 1
15
       26. A person may be eligible for DACA
16     “whether or not an individual is already in
17     removal proceedings or subject to a final
       order of removal.”
18
       Dkt. No. 67-4, at 19.
19
       27. Under the DACA SOP, a person may
20     be considered a threat to public safety “even
21     where there is not a disposition of
       conviction.”
22
       RJN, Ex. 3, at 88.
23     28. The first line of the resume Rueda
24     submitted with her DACA application
       described her as a “Youth
25     Organizer/Volunteer” who “helps
26     undocumented youth & families end
       criminalization of immigrants.”
27
       CAR 0053.
28
                                               8
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
       US 167567697v1
       US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 10 of 31 Page ID
                                  #:2021


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   29. Rueda submitted a letter with her
     DACA application from Councilmember Gil
 5   Cedillo in support of her DACA application
 6   that stated:
7`   I am concerned by signs that suggest that
     [Rueda] was arrested either in retaliation for
 8   her outspoken advocacy, or as collateral to an
 9   investigation that does not implicate her. Ms.
     Rueda was apparently stopped by officers in
10   plainclothes who surrounded her car with
11   three vehicles while she was moving a car to
     comply with the City’s street cleaning
12   obligations. These kinds of immigration
13   enforcement actions contribute to the climate
     of fear in Los Angeles …
14
     CAR 0056 (emphasis added)
15
     30. County Supervisor Hilda Solis wrote in
16   letter submitted with Rueda’s DACA
17   application that she was “very concerned by
     the appearance that immigration enforcement
18   agencies may be targeting individuals who
19   are involved in immigrant rights activism,”
     such as Rueda.
20
     CAR 0082.
21
     31. County Supervisor Sheila Kuehl wrote
22   in a letter submitted with Rueda’s DACA
     application that “it appears that Ms. Rueda
23
     may have been arrested following her
24   outspoken advocacy,” despite “no apparent
     justification for her being taken into custody
25
     and no supportable reason to target her
26   specifically.”
27   CAR 0094.
28
                                                9
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 11 of 31 Page ID
                                  #:2022


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   32. Mayor Eric Garcetti wrote in a letter
     submitted with Rueda’s DACA application
 5   that described Rueda “as a young leader and
 6   community organizer” whose arrest “appears
     to have been a targeted operation.”
7`
     CAR 0081
 8
     33. Senator Kamala Harris and
 9   Representative Karen Bass both wrote letters
10   of support of Rueda’s DACA application that
     described her as an “advocate for her
11   community.”
12   CAR 0054-55
13   34. A letter in the administrative record
     from 84 faith leaders in support of Rueda’s
14
     release from detention described Rueda as
15   “an immigrant rights organizer” and
     expressed “worr[y] that circumstances of
16
     Claudia’s arrest suggest that she was targeted
17   for arrest at least in part as a result of her
     dignified defense of her mother.”
18
     CAR 0217-18.
19
     35. The National Day Laborer Organizing
20   Network wrote in a letter in the
21   administrative record that ““members from
     throughout our network strongly supported
22   Claudia in advocating for the release of her
23   mother. We enthusiastically supported the
     campaign to #Free Teresa, led by her
24   daughter Claudia.”” and that they believed
25   that “the arrest of Claudia appears to have
     occurred in retaliation against the advocacy
26   work she led on behalf of other mother.”
27   CAR 0231.
28
                                               10
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 12 of 31 Page ID
                                  #:2023


 1
                                Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   36. The American Friends Service
     Committee suggested in a letter in the
 5   administrative record that Rueda’s case was
 6   an example of “children unjustly targeted
     because they have advocated for the release
7`   of their own parents.”
 8   CAR 0233.
 9   37. Rueda’s protest activity was reported
10   in the press, including the Los Angeles times,
     over 50 times.
11
     Dkt. No. 67-4, Exs. 5-57.
12
     38. Many tweets during the viral
13   #FreeClaudia campaign encouraged members
     of the public to call Defendants directly to
14
     complain about their treatment of Rueda.
15   Dkt. No. 67-4, at 285-9.
16   39. Border Patrol Agents arrested Rueda
17   on May 18, 2017, “for being illegally present
     in the United States.”
18
     CAR 0344.
19
     40. As of 2015, DHS estimates there are
20   over 12 million undocumented immigrants in
21   the United States.
     RJN Ex. 4.
22
23
24
25
26
27
28
                                               11
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 13 of 31 Page ID
                                  #:2024


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                Defendants’ Response and
 3                                                   Supporting Evidence.
 4   41. Border Patrol Agent Holmes email to
     DACA Terminations states “I’ve sent e-mails
 5   to this e-mail address before in order to
 6   cancel an individual’s DACA … I understand
     [Rueda] has applied for DACA. She does not
7`   currently have DACA … . If I have sent this
 8   to the wrong place as she does not currently
     have DACA to terminate, please let me
 9   know.”
10   CAR 0122.
11   42. The DACA program’s purpose is to
12   protect “certain young people who were
     brought to this country as children and know
13   only this country as home [because] these
14   individuals lacked the intent to violate the
     law” when they were brough to this country.
15
     Request For Judicial Notice in Support of
16   Rueda’s Motion for Summary Judgment
17   (“MSJ RJN”), Ex. 1 [DACA Memo], at p. 1.
     43. Among other benefits of the program,
18
     DACA recipients are permitted to remain in
19   the United States for specific renewable
     periods of time and are eligible to receive
20
     employment authorization.
21
     Id.; 8 C.F. R. § 274a.12(c).
22
23
24
25
26
27
28
                                               12
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 14 of 31 Page ID
                                  #:2025


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                  Defendants’ Response and
 3                                                     Supporting Evidence.
 4   44. The DACA Memo that established the
     program set forth the following criteria for
 5   eligibility. An applicant must show she (1)
 6   arrived in the United States before age 16; (2)
     has five years continuous residence in the
7`   United States; (3) meets certain educational
 8   or military service requirements; (4) has no
     significant criminal convictions or
 9   “otherwise poses a threat to national security
10   or public safety”; and (5) is younger than 30.
11   MSJ RJN Ex. 1 [DACA Memo], at p. 1
12   45. The DACA Memo directs that the
     Government “should” defer action “against
13   individuals who meet the above criteria.”
14   MSJ RJN Ex. 1 [DACA Memo] at pp. 2-3.
15   46. The “USCIS has not been able to
     identify specific denial cases where an
16
     applicant appeared to satisfy the
17   programmatic categorical criteria as outlined
     in the [DACA Memo], but still had his or her
18
     application denied based solely upon
19   discretion.”
20   MSJ RJN Ex. 3 [Rescission Memo], at 41 fn
     1.
21
     47.     DACA was established in 2012.
22
     MSJ RJN Ex. 1 [DACA Memo].
23
24
25
26
27
28
                                                13
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 15 of 31 Page ID
                                  #:2026


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   48. In 2017, the Trump administration
     sought to rescind DACA, but that rescission
 5   was enjoined by several courts, including the
 6   Ninth Circuit.
7`   See Regents of the Univ. of California v. U.S.
     Dep't of Homeland Sec., 908 F.3d 476, 510
 8   (9th Cir. 2018); MSJ RJN Ex. 3 [Rescission
 9   Memo].
10   49. In March 2017, after Daniela Vargas
     spoke in favor of DACA at a news
11   conference, it was reported she “was arrested
12   in what Immigration and Customs
     Enforcement called a ‘targeted immigration
13   enforcement action.’”
14   MSJ RJN Ex. 59.
15   50. In June 2017, two Migrant Justice
     activists were reportedly arrested by ICE
16
     officers after they participated in a
17   demonstration on behalf of immigrant
     farmworkers.
18
     MSJ RJN Ex. 62.
19
     51. In December 2017, after Baltazar
20   Aburto Gutierrez was quoted in local
21   newspapers about his girlfriend’s deportation,
     an ICE officer reportedly arrested him and
22   told him “My supervisor asked me to come
23   find you because of what appeared in the
     newspaper.”
24
     MSJ RJN Ex. 63.
25
26
27
28
                                                 14
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 16 of 31 Page ID
                                  #:2027


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   52. In January 2018, Amer Othman Adi,
     began a well-publicized hunger strike while
 5   in ICE custody. The House Judiciary
 6   Committee passed a private bill to allow him
     to remain in the country, but ICE officers
7`   reportedly deported him before the bill could
 8   become law.
 9   MSJ RJN Ex. 66.
10   53. Rueda was brought to this country
     from Mexico in 2001, when she was six years
11   old.
12   Declaration of Claudia Rueda In Support of
13   Her Motion for Summary Judgment (“Rueda
     Decl.”) ¶ 2.
14
     54. Rueda came to the United States with
15   her mother, Teresa Vidal Jaime.
16   Rueda Decl. ¶ 2.
17   55.     Rueda is a college graduate.
18   Rueda Decl. ¶ 4.

19   56. Rueda worked with the Los Angeles
     Immigrant Youth Coalition and the California
20   Immigrant Youth Justice Alliance.
21   Rueda Decl. ¶ 5.
22   57. Rueda has conducted outreach and
     education programs for undocumented youth,
23   including Know Your Rights workshops, and
24   built relationships with Los Angeles area high
     schools.
25
     Rueda Decl. ¶ 5.
26
27
28
                                               15
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 17 of 31 Page ID
                                  #:2028


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                   Defendants’ Response and
 3                                                      Supporting Evidence.
 4   58. Prior to the events of this litigation,
     Rueda’s only encounters with law
 5   enforcement consist of two arrests at peaceful
 6   protests.
7`   Rueda Decl. ¶ 15.
 8   59. In April 2017, Rueda garnered media
     attention and the backing of community and
 9   political leaders in support of her successful
10   campaign protesting the arrest and detention
     of her mother by Defendants’ immigration
11   officers. After Rueda’s mother was arrested
12   on April 24, 2017, she led a rally to free her
     mother, set up a call line for people to contact
13   ICE and CBP on her mother’s behalf, spoke
14   with the media in protest of her mother’s
     arrest, and attended the Sherriff’s Civilian
15   Oversight Commission where she again
16   publicly spoke out against her mother’s
     arrest.
17
     Rueda Decl. ¶¶ 6-7; RJN Ex. 5 - 11.
18
     60. Less than one week after Ms. Rueda’s
19   campaign helped secure her mother’s release,
     Defendants’ plainclothes officers surrounded
20
     and arrested Rueda in the early morning
21   outside of her home.
22   Rueda Decl. ¶¶ 8-9
23   61. Defendants held her in detention from
     her family for approximately three weeks.
24
     Id. ¶ 12.
25
26
27
28
                                                 16
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 18 of 31 Page ID
                                  #:2029


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                   Defendants’ Response and
 3                                                      Supporting Evidence.
 4   62. On May 18, 2017, the Los Angeles
     Times published an article about Rueda titled
 5   “Border Patrol detains 22-year-old Cal State
 6   L.A. student activist; her lawyer says it is
     retaliation,” available at
7`   https://www.latimes.com/local/lanow/la-me-
 8   ln-immigration-activist-20170518-story.html
 9   RJN Ex. 12
10   63. While Rueda was detained, a “Free
     Claudia” photo went viral on the internet, and
11   media outlets picked up and followed the
12   story of Rueda’s unjust detention.

13   Rueda Decl,. ¶ 14; RJN Exs. 15- 21; 58.
     64. On June 9, 2017, an Immigration
14
     Judge—citing the high likelihood that
15   Rueda’s then-forthcoming DACA application
     would be granted and the lack of any
16
     evidence to justify her detention—released
17   her without bond.
18   CAR 0154-55, 0173.
19   65. The Immigration Judge found she was
     not a flight risk or threat to public safety and
20   described her as a person with “humility,
21   respect, and passion,” who is “inspiring …
     based on her pursuit of education, advocacy
22   for gender and racial justice, and her ties to
23   the community,” and who is “not a danger to
     the community.” The Immigration Judge
24   described Rueda as a “prime candidate” for
25   DACA whose application was “likely to
     succeed.”
26
     CAR 141, 0154-55, 0165-70.
27
28
                                                  17
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 19 of 31 Page ID
                                  #:2030


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                  Defendants’ Response and
 3                                                     Supporting Evidence.
 4   66. Rueda’s bond determination
     application was supported by 45 letters from
 5   elected officials, local and national
 6   organizations, leaders and professors at Cal.
     State L.A., Roosevelt High School teachers,
7`   and other leaders and community members
 8   describing Rueda as a highly valued asset to
     the community.
 9
     CAR 0189-295.
10
     67. Eighty-seven immigrant, civil rights,
11   faith based, and legal service providers signed
12   a letter in support of Rueda and asking for her
     release.
13
     CAR 0202-216
14
     68. On June 6, 2017, 84 faith leaders wrote
15   a letter urging Rueda’s release.
16   CAR 0217-230
17   69. On May 22, 2017, Pablo Alvarado, the
     Executive Director of the National Day
18   Laborer Organizing Network, wrote a letter in
19   support of Rueda’s release.
20   CAR0231-32

21   70. On May 23, 2017, Pedro Rios, the
     director of the US-Mexico Border Program,
22   wrote a letter in support of Rueda’s release,
23   saying that she is “well-respected and highly
     regarded…with demonstrative good moral
24   character and judgment.”
25   CAR 0233
26
27
28
                                                18
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 20 of 31 Page ID
                                  #:2031


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                Defendants’ Response and
 3                                                   Supporting Evidence.
 4   71. On May 21, 2017, Luis M. Borjon,
     coordinator of the Dreamers Resource Center,
 5   wrote a letter in support of Rueda’s release,
 6   saying that her “ability to finish school and
     complete her dreams will only make all of us
7`   stronger” and describing Rueda as one of
 8   “our best and brightest.”
 9   CAR 0234
10   72. On May 2, 2017, Paulina Olvera,
     Organizer, Immigrant Youth Coalition, wrote
11   a letter in support of Rueda’s release.
12   CAR 0235
13   73. On May 21, 2017, Sandy Valenciano,
     statewide Coordinator Director, California
14
     Immigrant Youth Justice Alliance, wrote a
15   letter in support of Rueda’s release, calling
     Rueda “an important person not just in her
16
     Los Angeles community but throughout the
17   state of California.”
18   CAR0236
19   74. On May 5, 2017, the North Bay
     Immigrant Youth Union wrote a letter in
20   support of Rueda’s release, saying that Rueda
21   is “a kind and selfless individual who
     constantly is considering the needs of her
22   family, friends, and community.”
23   CAR 0238
24
25
26
27
28
                                                19
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 21 of 31 Page ID
                                  #:2032


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                  Defendants’ Response and
 3                                                     Supporting Evidence.
 4   75. On May 21, 2017, Ericka Verba,
     Director of Latin American Studies at
 5   California State University, Los Angeles,
 6   wrote a letter in support of Rueda’s release,
     stating that Rueda “is a constructive and
7`   caring person who strives to give back to her
 8   community” and “is a true representative of
     all that is good in her generation.”
 9
     CAR0241
10
     76. On May 5, 2017, Julie Cortez, an
11   English teacher at Theodore Roosevelt High
12   School, wrote a letter in support of Rueda’s
     release, stating that Rueda is “a strong leader
13   [and] also a strong individual.”
14   CAR0249
15   77. On May 20, 2017, Alice Im, English
     Department Chairperson at Roosevelt High
16
     School, wrote a letter in support of Rueda’s
17   release, saying that Rueda is “the type of
     citizen that any nation would be blessed to
18
     have—kind, compassionate, intelligent,
19   hardworking, persistent, and empowered.”
20   CAR0250
21   78. On May 22, 2017, Jason Victor Yan, a
     teacher at Roosevelt High School, wrote a
22   letter in support of Rueda’s release.
23   CAR0251
24
25
26
27
28
                                                 20
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 22 of 31 Page ID
                                  #:2033


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                Defendants’ Response and
 3                                                   Supporting Evidence.
 4   79. On May 20, 2017, Mariana E. Ramirez,
     History teacher & department chair at
 5   Roosevelt High School, wrote a letter in
 6   support of Rueda’s release, stating that
     Rueda’s “dedication to her community is
7`   exceptional.”
 8   CAR0253
 9   80. On June 5, 2017, Aleida Perez, a math
10   and Spanish teacher at Roosevelt High
     School, wrote a letter in support of Rueda’s
11   release.
12   CAR0254
13   81. On June 5, 2017, Lakhbir Bamotra,
     teacher of 12th grade English at Roosevelt
14
     High School, wrote a letter in support of
15   Rueda’s release, stating that Rueda is “a
     hardworking, community minded student.”
16
     CAR0255
17
     82. On June 5, 2017, Joan Sullivan, CEO
18   of Partnership for Los Angeles Schools,
19   wrote a letter in support of Rueda’s release,
     saying that Rueda has “outstanding
20   character.”
21   CAR0256
22   On June 5, 2017, Kent Wong, Vice President
23   of the California Federation of Teachers,
     wrote a letter in support of Rueda’s release,
24   calling her “an incredible asset to our
25   community.”
     CAR0257
26
27
28
                                                21
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 23 of 31 Page ID
                                  #:2034


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                Defendants’ Response and
 3                                                   Supporting Evidence.
 4   83. Rueda filed her DACA application on
     June 16, 2017.
 5
     CAR0023
 6
     84. Rueda’s DACA application contained
7`   letters of support from numerous community
 8   and political leaders, including federal and
     local lawmakers, university administrators,
 9   and professors
10   CAR 0054-60, 81-84, 93-95
11   85. On June 15, 2017, United States
     Senator Kamala Harris wrote a letter to the
12
     Director of U.S. Immigration and Customs
13   Enforcement, Thomas Homan, in support of
     Rueda’s DACA application. Senator Harris
14
     stated that “Claudia embodies those
15   fundamental ideals that define who we are as
     Americans,” “is a treasured member of her
16
     community,” and “exhibits tremendous
17   character.”
18   CAR 0054
19   86. On May 21, 2017, Dr. Ericka Verba,
     director of Latin American Studies at
20   California State University, Los Angeles,
21   wrote a letter in support of Rueda, “urg[ing]
     that she be allowed to remain in the United
22   States so that she may continue her
23   education,” and explaining that Rueda is
     “exceptionally gifted and hard-working.”
24
     CAR 0057
25
26
27
28
                                                22
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 24 of 31 Page ID
                                  #:2035


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   87. On May 24, 2017, Untied States
     Representative Karen Bass wrote a letter in
 5   support of Rueda’s DACA application, which
 6   described her as a “valuable member and
     leader in her community” who would have a
7`   “positive impact … if she were allowed to
 8   remain in the United States.”
 9   CAR 0055; CAR 0197
10   88. On May 24, 2017, Los Angeles City
     Council Member Gilbert A. Cedillo wrote a
11   letter in support of Rueda’s release from
12   custody, which stated she “has demonstrated
     intelligence and heart that has been
13   invaluable to her community” and “is deeply
14   respected by her peers and the broader
     community.”
15
     CAR 0056; CAR 0200
16
     89. On May 21, 20187, Dr. Alejandra
17   Marchevsky, Associate Chair of the
     Department of Liberal Studies and Professor
18
     of women’s, gender, and sexuality studies at
19   California State University, Los Angeles,
     wrote a letter in support of Rueda’s release,
20
     stating that she “exemplifies the qualities of
21   character that we celebrate in our nation” and
22   “embodies the best promise for our future.”
     CAR 0058; CAR0245
23
24
25
26
27
28
                                               23
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 25 of 31 Page ID
                                  #:2036


 1
                             Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                Defendants’ Response and
 3                                                   Supporting Evidence.
 4   90. On May 21, 2017, Dr. Beth F. Baker,
     Professor of anthropology, California State
 5   University, Los Angeles, wrote a letter in
 6   support of Rueda in which she stated that
     Rueda is “a beloved member of our campus
7`   community” and “an upstanding citizen” who
 8   is “kind, hard-working, committed to helping
     others, and family and community oriented,”
 9   and is “the very kind of person I want in the
10   world where my children are growing up.”
11   CAR 59; CAR 247
12   91. On May 23, 2017, Los Angeles Mayor
     Eric Garcetti wrote a letter in support of
13   Rueda’s DACA application, stating that
14   Rueda is “just the sort of ‘Dreamer’ for
     whom Deferred Action for Childhood
15   Arrivals (DACA) was created. Brought to
16   our country as a young child, she has built a
     successful life here as a student leader and
17   activist in Los Angeles.”
18   CAR 0081; CAR 0198
19   92. On May 24, 2017, Untied States
     Representative Karen Bass wrote a letter in
20
     support of Rueda’s DACA application,
21   stating that Rueda “is a valuable member and
22   leader in her community. She cares deeply
     about issues that affect her community and
23   has worked tirelessly to make changes where
24   she sees injustice.”
     CAR 0055; CAR 0197
25
26
27
28
                                               24
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 26 of 31 Page ID
                                  #:2037


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                Defendants’ Response and
 3                                                   Supporting Evidence.
 4   93. On June 6, 2017, Los Angeles
     Supervisor Hilda L. Solis wrote a letter in
 5   support of Rueda’s DACA application,
 6   stating that “I am very concerned by the
     appearance that immigration enforcement
7`   agencies may be targeting individuals who
 8   are involved in immigrant rights activism.”
 9   CAR 0082; CAR 0202
10   94. On May 23, 2017, William A. Covino,
     President of California State University, Los
11   Angeles, wrote a letter in support of Rueda’s
12   DACA application.

13   CAR 83; 0239
     95. On May 20, 2017, Enrique C. Ochoa,
14
     professor of Latin American studies and
15   history at California State University, Los
     Angeles, wrote a letter in support of Rueda’s
16
     DACA application, stating that Rueda is “a
17   vital member of the Latin American Studies
     community here on campus.”
18
     CAR 0084; CAR243
19
     96. On May 23, 2017, Los Angeles City
20   Councilmember Jose Huizar wrote a letter in
21   support of Rueda’s release from custody.
22   CAR 0093; 0199

23
24
25
26
27
28
                                               25
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 27 of 31 Page ID
                                  #:2038


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                   Defendants’ Response and
 3                                                      Supporting Evidence.
 4   97. On May 24, 2017, Los Angeles
     Supervisor Sheila Kuehl wrote a letter in
 5   support of Reuda’s request for prosecutorial
 6   discretion and release, stating that Rueda “is a
     dedicated advocate and has earned, through
7`   her words and her actions, genuine and
 8   profound respect from people all around the
     community.”
 9
     CAR 0094; CAR 0201
10
     98. On May 23, 2017, Victor Narro,
11   Project Director at University of California
12   Los Angeles, wrote a letter in support of
     Rueda’s DACA application, saying that
13   Rueda is “an invaluable member of her
14   communities.”

15   CAR0095; CAR 0258-59
     99. On June 29, 2017 Border Patrol Agent
16
     Holmes sent an unsolicited email to the
17   “DACA Terminations” email address at
     USCIS.
18
     CAR 0122.
19
     100. Agent Holmes sent follow up emails to
20   his June 29, 2017 email, on October 3, 2017,
21   October 11, 2017, and October 19, 2017.
22   CAR 0117-22.

23   101. USCIS issued a memorandum
     recommending denial of Rueda’s DACA
24   application.
25   CAR 0123-24.
26
27
28
                                                 26
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 28 of 31 Page ID
                                  #:2039


 1
                              Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                 Defendants’ Response and
 3                                                    Supporting Evidence.
 4   102. The stated reason for the denial was
     that “[a]lthough there is no evidence that
 5   requestor has ever been directly involved in
 6   her parents’ [alleged criminal] operation, she
     has lived with them into adulthood,” and
7`   “CBP classifies her as an associate to the
 8   Rueda TCO by virtue of familial relation in
     [REDACTION].”
 9
     CAR 0123-24
10
     103. When denying her DACA application,
11   Defendants did not contend that Rueda
12   herself posed a threat to national security or
     public safety.
13
     CAR 0109, 0123-24.
14
     104. Under the DACA SOP, a denial based
15   on public safety concerns would have
     contained the language “you do not warrant a
16
     favorable exercise of prosecutorial discretion
17   because of public safety concerns.”
18   RJN Ex. 2 [DACA SOP], at 105 & Appx. F.
19   105. Rueda’s denial did not contain
     language indicating that the denial was based
20   on public safety concerns.
21   CAR 0109.
22   106. The Government’s stated reason for
23   denying Rueda’s DACA application is that
     the Government purports to believe her
24   parents are part of a criminal organization.
25   CAR 0124
26
27
28
                                                27
                            RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 29 of 31 Page ID
                                  #:2040


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                  Defendants’ Response and
 3                                                     Supporting Evidence.
 4   107. The Government denied her DACA
     application, on the stated reasoning that
 5   “[a]lthough there is no evidence the requestor
 6   has ever been directly involved in her
     parents’ [alleged] TCO operation, she has
7`   lived with them into adulthood.”
 8   CAR 0124.
 9
     108. The Government “classifies [Rueda] as
10   an associate” of criminal activity or an
11   organization “by virtue of her familial
     relation” and denied her DACA application
12   on that basis.
13   Id.; see also Dkt. No. 48, at 22-23
     (Defendants “submitted email
14
     correspondence showing that USCIS denied
15   Plaintiff’s DACA application because of
     Plaintiff’s decision to live with her family.”)
16
17   109. The Government further stated that
     “Since the requestor has lived into adulthood
18   at both addresses being targeted by the
19   investigation, it is very likely that she is
     aware of her parents’ criminal activities and
20   is a beneficiary of the profits from their
21   TCO.”
22   CAR0124.

23   110. As of September 30, 2019, the
     Government approved 2,508,958 DACA
24
     applications after case review, denied 98,868,
25   and 38,595 were still pending.
26   RJN Ex. 4 [DACA Stats.], at p. 2.
27
28
                                                 28
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 30 of 31 Page ID
                                  #:2041


 1
                               Rueda’s Additional Material Facts
 2   Rueda’s Additional Material Fact                   Defendants’ Response and
 3                                                      Supporting Evidence.
 4   111. The administrative record does not
     contain any examples of individuals, other
 5   than Rueda, purportedly denied DACA
 6   because of the actions of their parents or their
     association with their parents.
7`
     CAR0001-0409.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 29
                             RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
 Case 2:18-cv-09276-DMG-PLA Document 72-1 Filed 05/15/20 Page 31 of 31 Page ID
                                  #:2042


 1   Dated: May 15, 2020            Respectfully submitted,
 2                                  ARNOLD & PORTER KAYE SCHOLER LLP

 3
                                    /s/ John C. Ulin
 4                                  John C. Ulin
 5                                  Oscar Ramallo
                                    Vanessa Adriance
 6
7`                                  Attorneys for Plaintiff
                                    Claudia Sarahi Rueda Vidal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             30
                           RUEDA’S OPP. TO AGENCY DEFENDANTS’ MSJ
     US 167567697v1
     US 167809416v1
